DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on July 21, 2020 for application number 16/934,698. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claims recites “POS” which appears to be an acronym for a phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining integrity of due diligence risk, performing de-duplication of data and identifying a risk event. 
The limitation of determine an integrity due diligence risk associated with a third-party entity, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation directed toward determine an integrity due diligence risk is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining integrity due diligence risk), or even with the aid of pen and paper.
The limitation of performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation directed toward performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (performing a de-duplication of each article from the article corpus based on a similarity index), or even with the aid of pen and paper.
The limitation of identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation directed toward identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (identifying a risk event), or even with the aid of pen and paper.
The limitation of calculating a risk score for each risk event, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation directed toward calculating a risk score for each risk event is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (calculating a risk score for each risk event), or even with the aid of pen and paper. 
Thus, the claim is directed toward an abstract idea. The limitations determining risk, performing de-duplication, identifying risk event, and calculating risk score are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “a processor”. These additional element(s) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of extracting, clustering and generating output steps. Extracting, clustering and generating output are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of clustering data (storing and retrieving information in memory), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv) and the additional elements of extracting and generating output data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, thus, cannot provide an inventive concept.

As a result, representative claim(s) 1 and 12 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-11 and 13-22 are dependent on claim 1 and claim 12 and includes all the limitations of claim 1. Therefore, claims 2-11 and 13-22 recites the same abstract idea of determining integrity of due diligence risk, performing de-duplication of data and identifying a risk event. The limitations associated with risk scores associated with annotations and third-party entity are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying risk events and calculating risk score steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to extracting, clustering and generating output are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward analysis and determination of integrity due diligence risks. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, 12-15, 17-19, and  21 are rejected under 35 U.S.C. 103 as being unpatentable Seefeld et al. (US 2011/0178836) (hereinafter Seefeld) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner).
Regarding claim 1, Seefeld teaches a system comprising: a memory for storing and managing data (see Fig. 4, para [0027], para [0059], discloses memory and business partner compliance due diligence tool to facilitate due diligence analysis of various business partners); an user interface that electronically receives user input (see Fig. 4, para [0027, 0030], discloses user interface receiving user input); and a processor coupled to the memory and the user interface, the processor configured to determine an integrity due diligence risk associated with a third-party entity and further configured to perform the steps (see Figs. 2A-B, para [0034-0038], discloses determining integrity due diligence a risk associated with potential business partner (third-party entity) in performing an integrity check and due diligence questionnaire): extracting data from a plurality of data sources to form an article corpus (see Figs. 2A-B, para [0040-0042], discloses extracting data from internet searches (plurality of sources) identifying potential risk associated with a potential business partner to form risk classification for potential business partners in order to select a set of due diligence questions (article corpus) to present to the potential business partner); performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content (see Fig. 2A, Fig. 18, para [0033], para [0098-0099], discloses unnecessarily duplicating due diligence in second process for a potential business partner based on indexing of due diligence questions presented in risk due diligence levels, in which subsequent risk class (similar content) indicates similar level of risk as an originally determined risk class for the potential business partner).
Seefeld does not explicitly teach extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter; clustering a set of articles corresponding to an event to identify similar articles; performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content
Flood teaches extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter (see Figs. 2-3, para [0035], para [0043-0044], para [0070], discloses extracting named entity recognizer words by applying weights and data filtration and entity extraction, including spam filter (negative vocabulary filter)); clustering a set of articles corresponding to an event to identify similar articles (see Fig. 2, para [0062-0063], discloses clustering articles relating to scored articles, clustering related articles into a group). 
Seefeld/Flood are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld to extract relevant texts by applying weights from disclosure of Flood. The motivation to combine these arts is disclosed by Flood as “improve affordability, scalability, extendibility, and quality of news article curation for an operator, device or network” (para [0020]) and extracting relevant texts by applying weights is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Seefled/Flood do not explicitly teach performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Leidner teaches performing a classification of sentences to determine sentiment (see para [0099], para [0102], discloses risk sentence classifier, classifying sentences that contain threats using sentiment analysis); identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals (see Fig. 15,  para [0072], para [0077], discloses identifying risk events that have negative impact comprising adverse media); calculating a risk score for each risk event (see Fig. 17A, para [0075], para [0077], discloses calculating risk score for identified risk and generating an entity-specific risk profile data structure); and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content (see Figs. 18-21, para [0072-0073], para [0105], discloses risk tagging, providing an automated aggregation and visual presentation of risks associated with an entity and  annotating negative risks, shown as threats in Fig. 19 and Fig. 21).
Seefeld/Flood/Leidner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld/Flood to determine sentiment of sentence for classification from disclosure of Leidner. The motivation to combine these arts is disclosed by Leidner as “improve asset allocation decisions by benchmarking portfolio risk exposure” (para [0084]) and determining sentiment of sentence for classification are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Seefeld teaches a method comprising the steps of: extracting data from a plurality of data sources to form an article corpus (see Figs. 2A-B, para [0040-0042], discloses extracting data from internet searches (plurality of sources) identifying potential risk associated with a potential business partner to form risk classification for potential business partners in order to select a set of due diligence questions (article corpus) to present to the potential business partner); performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content (see Fig. 2A, Fig. 18, para [0033], para [0098-0099], discloses unnecessarily duplicating due diligence in second process for a potential business partner based on indexing of due diligence questions presented in risk due diligence levels, in which subsequent risk class (similar content) indicates similar level of risk as an originally determined risk class for the potential business partner).
Seefeld does not explicitly teach extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter; clustering a set of articles corresponding to an event to identify similar articles; performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Flood teaches extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter (see Figs. 2-3, para [0035], para [0043-0044], para [0070], discloses extracting named entity recognizer words by applying weights and data filtration and entity extraction, including spam filter (negative vocabulary filter)); clustering a set of articles corresponding to an event to identify similar articles (see Fig. 2, para [0062-0063], discloses clustering articles relating to scored articles, clustering related articles into a group). 
Seefeld/Flood are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld to extract relevant texts by applying weights from disclosure of Flood. The motivation to combine these arts is disclosed by Flood as “improve affordability, scalability, extendibility, and quality of news article curation for an operator, device or network” (para [0020]) and extracting relevant texts by applying weights is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Seefeld/Flood do not explicitly teach performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Leidner teaches performing a classification of sentences to determine sentiment (see para [0099], para [0102], discloses risk sentence classifier, classifying sentences that contain threats using sentiment analysis); identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals (see Fig. 15,  para [0072], para [0077], discloses identifying risk events that have negative impact comprising adverse media); calculating a risk score for each risk event (see Fig. 17A, para [0075], para [0077], discloses calculating risk score for identified risk and generating an entity-specific risk profile data structure); and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content (see Figs. 18-21, para [0072-0073], para [0105], discloses risk tagging, providing an automated aggregation and visual presentation of risks associated with an entity and  annotating negative risks, shown as threats in Fig. 19 and Fig. 21).
Seefeld/Flood/Leidner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld/Flood to determine sentiment of sentence for classification from disclosure of Leidner. The motivation to combine these arts is disclosed by Leidner as “improve asset allocation decisions by benchmarking portfolio risk exposure” (para [0084]) and determining sentiment of sentence for classification are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 13, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the risk score is associated with a third-party entity.
Leidner teaches wherein the risk score is associated with a third-party entity (see para [0075], discloses risk scores associated with entity-specific risk profiles).

Regarding claims 3 and 14, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the one or more annotations are based on a context-based approach based on a POS Tag of a word.
Leidner teaches wherein the one or more annotations are based on a context-based approach based on a POS Tag of a word (see para [0045], discloses Part of Speech (POS) tagger).

Regarding claims 4 and 15, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the one or more annotations are based on a phrase extraction using metadata.
Leidner teaches wherein the one or more annotations are based on a phrase extraction using metadata (see Figs. 7-8, para [0056], para [0089], discloses risk phrase tagger for phrases in articles).



Regarding claims 6 and 17, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the generating a risk event further comprises assessing litigation risk by identifying party and party type and performing conclusion analysis based on a pre-trained conclusion identifier model
Leidner teaches wherein the generating a risk event further comprises assessing litigation risk by identifying party and party type and performing conclusion analysis based on a pre-trained conclusion identifier model (see Figs. 19-20, para [0046-0047], para [0112-0114], disclose litigation risk in identifying risk event and risk types, concluding risk-based threshold parameters in risk management based on machine learning based classifier). 

Regarding claims 7 and 18, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the generating a risk score further comprises determining article-entity relevance, article-section relevance and risk relevance.
Leidner teaches wherein the generating a risk score further comprises determining article-entity relevance, article-section relevance and risk relevance (see Figs. 7-8, para [0056], discloses news article mining, determining relevancy of entity in article, an article section, and risks).

Regarding claims 8 and 19, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld does not explicitly teach wherein extracting one or more relevant texts from the article corpus further comprises identifying an entity using a name entity recognition (NER) technique.
Flood teaches wherein extracting one or more relevant texts from the article corpus further comprises identifying an entity using a name entity recognition (NER) technique (see para [0042], discloses identifying entity using named entity recognizer).

Regarding claims 10 and 21, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood do not explicitly teach wherein the determined sentiment is further validated against one or more negative events using a dependency parsing technique.
Leidner teaches wherein the determined sentiment is further validated against one or more negative events using a dependency parsing technique (see Fig. 11, para [0059], para [0078], discloses sentiment qualifying a negative narrative using sentiment analysis).


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Seefeld et al. (US 2011/0178836) (hereinafter Seefeld) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Kohita et al. (US 2020/0364298) (hereinafter Kohita).
Regarding claims 5 and 16, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood/Leidner do not explicitly teach wherein the one or more annotations is based on an annotation relevance score that generates vector similarity score between each annotation and one or more dictionary words.
Kohita teaches wherein the one or more annotations is based on an annotation relevance score that generates vector similarity score between each annotation and one or more dictionary words (see Figs. 1-2, para [0036], para [0043], discloses annotations for words with high scores and generating a similarity score for candidate words stored in dictionary storage).
Seefeld/Flood/Leidner/Kohita are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld/Flood/Leidner to generating similarity score from disclosure of Kohita. The motivation to combine these arts is disclosed by Kohita as “make the learning more efficient” (para [0036]) and generating similarity score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Seefeld et al. (US 2011/0178836) (hereinafter Seefeld) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Kumar et al. (US 2020/0410321) (hereinafter Kumar).

Regarding claims 9 and 20, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood/Leidner do not explicitly teach wherein clustering a set of articles is based on density based spatial clustering to identify similar types of events within a predetermined time frame.
Kumar teaches wherein clustering a set of articles is based on density based spatial clustering to identify similar types of events within a predetermined time frame (see Fig. 2, para [0017], para [0031], discloses clustering a set of crime events based on density-based spatial clustering to identify types of crimes in a particular area at a time interval).
Seefeld/Flood/Leidner/Kumar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld/Flood/Leidner to utilize density based spatial clustering from disclosure of Kumar. The motivation to combine these arts is disclosed by Kumar as “The more fine-grained binned information is more informative for further analysis” (para [0013]) and utilizing density based spatial clustering is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Seefeld et al. (US 2011/0178836) (hereinafter Seefeld) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Hendrickson et al. (US 2021/0117417) (hereinafter Hendrickson).
Regarding claims 11 and 22, Seefeld/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Seefeld/Flood/Leidner do not explicitly teach wherein the weights and the plurality of filters are configurable by a user.
Hendrickson teaches wherein the weights and the plurality of filters are configurable by a user (see para [0010], para [0052], discloses users configuring factors and weights for a specific objective including filtering data). 
Seefeld/Flood/Leidner/Hendrickson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Seefeld/Flood/Leidner to include user configuration of weights and filters from disclosure of Hendrickson. The motivation to combine these arts is disclosed by Hendrickson as “further train and improve the machine analysis portion” (para [0014]) and including user configuration of weights and filters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yan et al. US Publication No. 2018/0285886.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159